                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     VTT TECHNICAL RESEARCH CENTRE OF                 CASE NO. 19-cv-01174-YGR
                                         FINLAND LTD.,
                                   7
                                                      Plaintiff,                          CASE MANAGEMENT AND PRETRIAL
                                   8                                                      ORDER
                                                vs.
                                   9                                                      Re: Dkt. No. 33
                                         SITIME CORPORATION,
                                  10
                                                      Defendant.
                                  11

                                  12          TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The Court has received parties Updated Joint Case Management Statement and Proposed

                                  14   Order. (Dkt. No. 33.) Finding that the scheduled proposed therein (id. at 7-8) comports with the

                                  15   Court’s instructions during the July 15, 2019 initial case management conference (Dkt. No. 29),

                                  16   the Court hereby SETS the following schedule:

                                  17

                                  18    Deadline                                                                         Date

                                  19    Compliance hearing regarding name of mediator and date of                  August 23, 2019
                                        mediation
                                  20
                                        Disclosure of asserted claims and infringement contentions &              September 6, 2019
                                  21    accompanying document production under Patent L.R. 3-1, 3-2

                                  22    Deadline to serve invalidity contentions and accompanying                  October 21, 2019
                                        document production under Patent L.R. 3-3, 3-4
                                  23
                                        Parties to exchange proposed claim terms for construction under           November 4, 2019
                                  24    Patent L.R. 4-1

                                  25    Parties to exchange proposed constructions under Patent L.R. 4-2         November 25, 2019

                                  26    Deadline to amend pleadings or join additional parties without leave
                                        of the Court. After this date, pleadings may be amended or additional     December 2, 2019
                                  27    parties joined only subject to the terms of Fed. R. Civ. P. 15.
                                  28
                                   1    Deadline                                                                            Date

                                   2    Deadline to serve damages contentions under Patent L.R. 3-8                 December 10, 2019

                                   3
                                        Parties to file joint Claim Construction Chart and Prehearing               December 20, 2019
                                   4    Statement including citations to evidence (intrinsic and/or extrinsic)
                                        under Patent L.R. 4-3
                                   5
                                        Private Mediation to be Completed                                           December 20, 2019
                                   6
                                        Deadline to complete discovery related to claim construction under           January 31, 2020
                                   7    Patent L.R. 4-4

                                   8    All Parties Submit Opening Briefs for Markman Hearing                         March 16, 2020

                                   9    All Parties Submit Opposition Brief for Markman Hearing.                      March 30, 2020

                                  10    Technology Tutorial                                                            April 8, 2020
                                                                                                                        2:00 PM
                                  11
                                        Markman Hearing                                                                April 24, 2020
                                  12                                                                                     9:00 AM
Northern District of California
 United States District Court




                                  13    Deadline to Disclose any Reliance on Advice of Counsel and                  50 days after Claim
                                        Production of Opinion                                                       Construction Order
                                  14
                                        Deadline to Complete Fact Discovery                                        120 Days after Claim
                                  15                                                                                Construction Order

                                  16    Deadline for Opening Expert Reports by the Party with the Burden            60 days after Fact
                                        of Proof                                                                    Discovery deadline
                                  17
                                        Deadline for Rebuttal Expert Reports                                      30 days after service of
                                  18                                                                              opening expert reports
                                  19    Deadline for Reply Expert Reports                                         30 days after service of
                                                                                                                  rebuttal expert reports
                                  20
                                        Deadline to Complete Expert Discovery                                     45 days after service of
                                  21                                                                               reply expert reports
                                  22    Deadline to File Dispositive Motions (including Motions for                 28 days after Expert
                                        Summary Judgment, Motions to Strike Expert Testimony, or                    Discovery deadline
                                  23    Daubert Motions)
                                  24
                                             The Court will determine the dates for parties’ pretrial conference and trial at a later date.
                                  25
                                             IT IS SO ORDERED.
                                  26
                                       Dated: August 7, 2019
                                  27                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  28
                                                                                        2
